DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 08/09/2021.  Claims 1-2 and 5-12 are currently pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (U.S 2018/0216960 A1) in view of Sager et al. (U.S. 2014/0313032 A1).

Claim 1, Doshi teaches:
A first sensing device (Doshi, Paragraph [0008], Each sensor array 102 communicates with management system 110.  The combination of a sensor array 102, e.g. 102-1 of Fig. 1, and the management system 110 is a first sensing device.) comprising: 
a first sensor (Doshi, Fig. 1: 108-1) configured to measure a surrounding environment of the first sensing device (Doshi, Paragraph [0014], Sensors 108 may measure temperature and/or humidity, which are representative of a surrounding environment of the sensor array 102.  The surrounding environment is the environment of system 100, which includes all of the sensor arrays 102 and the management system 110.); 
a sensing section (Doshi, Fig. 2: 216, The anomaly detection module 216 is a part of management system 110, which is a part of the first sensing device.) configured to:
determine a difference between results of the measurement of the surrounding environment by the first sensor and results of measurement of the surrounding environment by a second sensor of the first sensing device (Doshi, Paragraph [0038], Depending on the trend of the sensor 108 values, e.g. ascending or descending, the values may indicate a change of the environment, e.g. humidity or temperature.  The sensors 108 of a given sensor array 102 have rules to establish their behavior relative to each other (see Doshi, Paragraph [0039]) and a modeling tool 214 is used to create a dependency model for each sensor 108 in the sensor array 102 to define how the behavior, or functioning, of one sensor 108 may affect the behavior, or functioning, of other sensors 108 (see Doshi, Paragraph [0031]).), wherein the second sensing device is in the surrounding environment of the first sensing device (Doshi, Fig. 1: 102-1, 102-2, Both sensor arrays are located in the system 100.);
sense occurrence of a specific event (Doshi, Paragraph [0022], A specific event is an anomaly or error in at least one of the sensor arrays.) based on the difference between the results of the measurements of the surrounding environment by the first sensor and the results of the measurement of the surrounding environment by the second sensor (Doshi, Paragraph [0038], ); 
a transmitting section configured to continuously transmit the results of the measurement of the surrounding environment by the first sensor (Doshi, Paragraph [0015], Each sensor 108 includes a short range wireless communication ability that enables the sensor to exchange information continuously depending on the power architecture of the sensors 108.) until the occurrence of the specific event (Doshi, Paragraph [0026], The sensors 108 operate until an anomaly is detected by anomaly detection module 216, wherein a recalibration or reconfiguration of the each sensor 108 or sensor array 102 is performed.); and 
a recovery reporting section configured to report recovery information based on the occurrence of the specific event, wherein the recovery information indicates that the first sensing device is a target for recovery (Doshi, Paragraphs [0026] and [0042], The management system 110 is functionally equivalent to a recovery reporting section by transmitting a recalibration or reconfiguration instruction to recalibrate or reconfigure the sensors 108 upon detection of an error or anomaly.  The term “recovery” is interpreted as being equivalent to the recalibration or reconfiguration such that the sensors 108 and sensor arrays 102 recover to function according to the intended use of the system in Doshi, i.e. without error and/or anomalies.).
Doshi does not specifically teach:
Determine a difference between results of the measurement of the surrounding environment by the first sensor and results of measurement of the surrounding environment by a second sensor of a second sensing device.
Sager teaches:

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Doshi by integrating the teaching of determining potential sensor patterns, as taught by Sager.
The motivation would be to enact a virtual neighborhood community watch to prevent, react to, and respond to life-safety events (see Sager, Paragraph [0011]).

Claim 2, Doshi in view of Sager does not explicitly teach:
The sensing section is further configured to:
receive a discard signal from an external device; and
sense the occurrence of the specific event based on the discard signal.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the router 106 of Doshi to be capable of transmitting sensor 108 values (see Doshi, Paragraph [0013]).  Such a modification would not change the principal operation of the invention and would thus yield predictable results.  The sensor 108 values that are indicative or an error and/or anomaly (see Doshi, Paragraph [0026]) that are transmitted by the router 106 are thus functionally equivalent to discard signals, wherein the router 106 is functionally equivalent to another device.
Thus, it would have been obvious to one of ordinary skill in the art for Doshi in view of Sager to further teach:
Sense the occurrence of the specific event based on the discard signal (Doshi, Paragraph [0038], Depending on the trend of the sensor 108 values, e.g. ascending or descending, the values may indicate a change of the environment, e.g. humidity or temperature.).

Claim 5, Doshi in view of Sager does not explicitly teach:
A recovery information retaining section configured to retain the recovery information.
However, Doshi in view of Sager teaches a plurality of libraries of the anomaly detection module 216 that are used to determine whether received sensor 108 values indicate an error and/or anomaly (see Doshi, Fig. 3: 218-226, Paragraphs [0036-0042]).  Because the anomaly detection module 216 initiates the corrective action to correct the anomalies or errors (see Doshi, Paragraph [0022]), it would have been obvious to one of ordinary skill in the art for the libraries in the anomaly detection module 216 to retain the corrective actions, i.e. the recovery information, in order for the anomaly detection module 216 to be capable of initiating the corrective action.

Claim 6, Doshi in view of Sager further teaches:
A security managing section (Doshi, Fig. 3: 202) configured to execute a secure writing operation on the recovery information retaining section (Doshi, Paragraph [0028], The processor(s) 202 control the operation of the management system 110, and it would have been obvious to one of ordinary skill in the art for the processor(s) 202 to secure writing of all data into the computer readable memory 206.  If the data were insecurely written into the computer readable memory 206, the system would fail to operate.  The term “secure” is interpreted as free from risk of loss and/or danger.).

Claim 8, Doshi in view of Sager further teaches:
A clocking section configured to clock time corresponding to the specific event, wherein the recovery information retaining section is further configured to retain the clocked time as the recovery information (Doshi, Paragraph [0038], One of a plurality of data points stored in the anomaly detection module 216 to determine errors and/or anomalies includes data points within a sliding window of time.  ).

Claim 12, Doshi teaches:
A discarding apparatus (Doshi, Fig. 3: 110) comprising: 
a measurement result receiving section (Doshi, Fig. 3: 250) configured to:
receive measurement results of a surrounding environment of a first sensor (Doshi, Fig. 1: 108-1) transmitted from a first sensing device (Doshi, Paragraph [0014], Sensors 108 may measure temperature and/or humidity, which are representative of a surrounding environment of the management system with sensor arrays.  The surrounding environment is the environment of system 100.); and
determine a difference between the measurement results of the surrounding environment by the first sensor and measurement results of the surrounding environment by a second sensor of the first sensing device (Doshi, Paragraph [0038], Depending on the trend of the sensor 108 values, e.g. ascending or descending, the values may indicate a change of the environment, e.g. humidity or temperature.  The sensors 108 of a given sensor array 102 have rules to establish their behavior relative to each other (see Doshi, Paragraph [0039]) and a modeling tool 214 is used to create a dependency model for each sensor 108 in the sensor array 102 to define how the behavior, or functioning, of one sensor 108 may affect the behavior, or functioning, of other sensors 108 (see Doshi, Paragraph [0031]).), wherein the second sensing device is in the surrounding environment of the first sensing device (Doshi, Fig. 1: 102-1, 102-2, Both sensor arrays are located in the system 100.); and
a discard signal transmitting section (Doshi, Fig. 3: 216) configured to transmit a discard signal that identifies the first sensing device as a recovery target, wherein the discard signal is transmitted based on difference between the measurement results of the surrounding environment by the first sensor and the measurement results of the surrounding environment by the second sensor (Doshi, Paragraph [0026], The anomaly detection module 216 determines whether an error and/or anomaly exists in a sensor 108 and/or sensor array 102 (see Doshi, Paragraph [0022]) and the corresponding transmitted corrective action is equivalent to a discard signal that identifies the sensor 108 and/or sensor array 102 as the target(s) for the corrective action.). 
Doshi does not specifically teach:
Determine a difference between the measurement results of the surrounding environment by the first sensor and measurement results of the surrounding environment by a second sensor of a second sensing device.
Sager teaches:
Comparing curves of sensor values for groups of sensors (Sager, Paragraphs [0196-0198], As an example, the system is capable of monitoring a first user’s average home temperature compared to others in the system (see Sager, Paragraph [0249]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Doshi by integrating the teaching of determining potential sensor patterns, as taught by Sager.
The motivation would be to enact a virtual neighborhood community watch to prevent, react to, and respond to life-safety events (see Sager, Paragraph [0011]).

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (U.S 2018/0216960 A1) in view of Sager et al. (U.S. 2014/0313032 A1), in view of Mandiganal et al. (U.S. 10,412,783 B2).

Claim 7, Doshi in view of Sager does not specifically teach:
The security managing section is further configured to write the recovery information signed with a signature key to the recovery information retaining section.
Mandiganal teaches:
A pre-shared key (Mandiganal, Col. 6, Lines 43-53, The authentication key is functionally equivalent to applicant’s claimed signature key.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Doshi in view of Sager by integrating the teaching of a key, as taught by Mandiganal.
The motivation would be to authenticate nodes in a network to prevent faults being added to the network (see Mandiganal, Col. 6, Lines 43-53).

Claim 10, Doshi in view of Sager does not specifically teach:
The recovery reporting section is further configured to report the recovery information signed with a signature key.
Mandiganal teaches:
A pre-shared key (Mandiganal, Col. 6, Lines 43-53, The authentication key is functionally equivalent to applicant’s claimed signature key.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Doshi in view of Sager by integrating the teaching of a key, as taught by Mandiganal.
The motivation would be to authenticate nodes in a network to prevent faults being added to the network (see Mandiganal, Col. 6, Lines 43-53).

Claim 11, Doshi teaches:
A recovering apparatus comprising: 
a recovery information receiving section configured to receive, from a first sensing device, a report of recovery information based on an occurrence of a specific event (Doshi, Paragraph [0042]), wherein
the recovery information indicates that the first sensing device is a target for recovery (Doshi, Paragraph [0042], The management system 110 is functionally equivalent to a recovery reporting section by transmitting a recalibration or reconfiguration instruction to recalibrate or reconfigure the sensors 108 upon detection of an error or anomaly.  The term “recovery” is interpreted as being equivalent to the recalibration or reconfiguration such that the sensors 108 and sensor arrays 102 recover to function according to the intended use of the system in Doshi, i.e. without error and/or anomalies.), 
the first sensing device (Doshi, Paragraph [0008], Each sensor array 102 communicates with management system 110.  The combination of a sensor array 102, e.g. 102-1 of Fig. 1, and the management system 110 is a first sensing device.) comprises:
a first sensor (Doshi, Fig. 1: 108-1) that measures a surrounding environment of the first sensing device (Doshi, Paragraph [0014], Sensors 108 may measure temperature and/or humidity, which are representative of a surrounding environment of the sensor array 102.  The surrounding environment is the environment of system 100, which includes all of the sensor arrays 102 and the management system 110.); and 
a sensing section that: 
determines a difference between results of the measurement of the surrounding environment by the first sensor and results of measurement of the surrounding environment by a second sensor of the first sensing device (Doshi, Paragraph [0038], Depending on the trend of the sensor 108 values, e.g. ascending or descending, the values may indicate a change of the environment, e.g. humidity or ), wherein the second sensing device is in the surrounding environment of the first sensing device (Doshi, Fig. 1: 102-1, 102-2, Both sensor arrays are located in the system 100.); and 
senses the occurrence of the specific event (Doshi, Paragraph [0022], A specific event is an anomaly or error in at least one of the sensor arrays.) based on the difference between the results of the measurements of the surrounding environment by the first sensor and the results of the measurement of the surrounding environment by the second sensor (Doshi, Paragraph [0038], Depending on the trend of the sensor 108 values, e.g. ascending or descending, the values may indicate a change of the environment, e.g. humidity or temperature.  A first sensor 108 and adjacent or neighboring sensors 108 may violate the threshold of rules library 222 based on the anomaly or error, i.e. the specific event (see Doshi, Paragraph [0039]).), and
the recovery information includes instructions that indicates a recoverable state (Doshi, Paragraph [0042]) and recover the sensing device based on the recoverable state of the instructions and the verified recovery information (Doshi, Paragraph [0042], The sensors recalibrate or reconfigure based on the instructions.).
Doshi does not specifically teach: 
Determine a difference between results of the measurement of the surrounding environment by the first sensor and results of measurement of the surrounding environment by a second sensor of a second sensing device;
a bit flag; and
a recovery information verifying section configured to:
verify the recovery information based on a signature verification key.
However, it would have been obvious to one of ordinary skill in the art for the transmitted instructions, which are interpreted as being equivalent to recovery information, to include at least one bit, wherein the bit is interpretable as a bit flag.  A bit flag is interpreted in light of the Applicant’s specification to be, for example, a “0” or “1” that indicates a normal state or a recoverable state (see Applicant’s specification, Paragraph [0042]).  Thus, because digital instructions are transmitted by the management system 110 to the sensors 108 for recalibration or reconfiguration, the digital instructions will include at least one bit, i.e. a bit flag, indicative of the instructions and interpretable by all of the sensors 108 for purposes of recalibration or reconfiguration, i.e. recovery.
Sager teaches:
Comparing curves of sensor values for groups of sensors (Sager, Paragraphs [0196-0198], As an example, the system is capable of monitoring a first user’s average home temperature compared to others in the system (see Sager, Paragraph [0249]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Doshi by integrating the teaching of determining potential sensor patterns, as taught by Sager.
The motivation would be to enact a virtual neighborhood community watch to prevent, react to, and respond to life-safety events (see Sager, Paragraph [0011]).
Doshi in view of Sager does not specifically teach:
A recovery information verifying section configured to:
verify the recovery information based on a signature verification key.
Mandiganal teaches:

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Doshi in view of Sager by integrating the teaching of a key, as taught by Mandiganal.
The motivation would be to authenticate nodes in a network to prevent faults being added to the network (see Mandiganal, Col. 6, Lines 43-53).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (U.S 2018/0216960 A1) in view of Sager et al. (U.S. 2014/0313032 A1), in view of Farrell et al. (U.S. 10,186,120 B2).

Claim 9, Doshi in view of Sager does not specifically teach:
A position sensing section configured to sense a position of the first sensing device, wherein the transmitting section is further configured to transmit the position sensed by the position sensing section.
Farrell teaches:
A position sensing section configured to sense the position of the sensors (Farrell, Col. 10, Lines 12-16), wherein the transmitting section transmits the position sensed by the position sensing section together with the measurement results of the sensor (Farrell, Col. 6, Lines 56-60).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Doshi in view of Sager by integrating the teaching of a sensor having a GPS received associated therewith, as taught by Farrell.


Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683